The Court

were of opinion, that Richard Smith had priority of right, his attachment, though issued last, having been first delivered to the sheriff, and laid in the hands of the garnishees. That judgments of nonsuit be entered in the cases wherein Wallace, Johnson, and Muir, are plaintiffs, and wherein William Pennock and others, are plaintiffs. But in the case wherein Richard Smith is plaintiff, that judgment of condemnation be entered for 5,309/. 2$. 4d. current money, and costs,,

*266
The Court

were also of opinion, that it was not necessary for Smith the plaintiff, to give security to the defendants upon the judgment of condemnation, required by the act of 1715, c. 40. s. 3. a year and a day having elapsed and expired, since the granting of the attachment,
On appeal, the Court of Appeals, at June ternij 1792, affirmed the judgment of the General Court,